Citation Nr: 1442591	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  10-14 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of left knee surgery and degenerative joint disease (left knee disability).

2.  Entitlement to an evaluation in excess of 10 percent for residuals of a left knee injury, anterior cruciate ligament repair with instability (left knee instability).


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to July 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case has been before the Board on three separate occasions and was remanded in June 2011, October 2012 and June 2013 for evidentiary development.  The Board apologizes for the delay in adjudication.

The Board has reviewed the Veteran's physical claims file and the file on the "Virtual VA" system to ensure a total review of the evidence.


FINDING OF FACT

Throughout the period on appeal, the Veteran's left knee disability was manifested by x-ray evidence of arthritis, limitation of flexion to 115 degrees, limitation of extension to 10 degrees, slight lateral instability, slight subluxation, and complaints of symptoms such as pain and pain on motion.


CONCLUSION OF LAW

The criteria for evaluations in excess of 10 percent for the Veteran's left knee disability and left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2013).

The Veteran's left knee disability has been evaluated as 10 percent disabling under Diagnostic Code 5010.  Diagnostic Code 5010 provides that arthritis due to trauma, as substantiated by x-ray findings, is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by radiologic findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Diagnostic Code 5003 further states that, where limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion, to be combined, not added.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  See 38 C.F.R. § 4.71, Plate II.  Under Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the knee is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a noncompensable rating is assigned when extension of the knee is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is assigned when extension is limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 50 degrees.  

Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint.  VAOPGCPREC 09-04.  

Where a Veteran has degenerative joint disease which is evaluated under Diagnostic Code 5003, a separate, compensable evaluation may be assigned under Diagnostic Code 5257 or 5258 if there are concomitant symptoms, such as knee instability or subluxation.  See VAOPGCPREC 9-98; VAOPGCPREC 23-97.  When there is painful motion of a major joint caused by degenerative arthritis (rated under Diagnostic Code 5003) that is detected on x-ray, such painful motion, pursuant to § 4.59, will be considered limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there was no actual limitation of motion. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  

The Veteran also has a separate 10 percent evaluation for left knee instability under Diagnostic Code 5257.  To the extent Diagnostic Code 5257 may be applicable in this case, such code rates impairment based on recurrent subluxation or lateral instability of the knee, and provides a 10 percent evaluation where there is evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran in this case is in receipt of a 10 percent disability rating for his service-connected left knee disability and a separate 10 percent disability rating for left knee instability for the rating period on appeal.  

The Veteran was afforded a VA knee examination in October 2009.  The Veteran reported weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, deformity, effusion, pain and dislocation.  He specifically denied subluxation.  He reported daily flare-ups precipitated by physical activity.  During flare-ups he reported functional impairment including difficulty with knee tracking and limitation of motion of the joint.  

Upon physical examination, the examiner noted no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment, drainage or guarding of movement.  The examiner noted tenderness and slight subluxation.  There was no locking pain, genu recurvatum or crepitus, and there was no ankylosis.  Range of motion was flexion to 115 degrees and extension to 0 degrees.  Repetitive range of motion testing was possible with additional limitation due to pain.  The anterior and posterior cruciate ligaments stability test was abnormal with slight instability.  X-rays showed degenerative arthritic changes.

The findings, overall, provide medical evidence against this claim. 

The Veteran was afforded another VA knee examination in August 2011.  The examiner reviewed the claims file and recited the Veteran's reported history.  The Veteran reported chronic pain, no swelling and no instability.  He reported increased stiffness and pain with prolonged sitting and pain with stair climbing.  He reported no incapacitating events.  He reported wearing his brace helped with the pain.

Upon physical examination, the examiner noted no tenderness or swelling around the patella, or the medial or lateral aspect of the joint.  His range of motion was from 10 degrees of flexion to 140 degrees of flexion.  This implies that his limitation of extension was to 10 degrees.  Repetitive motion of his knee was possible with additional pain, weakness and fatigue.  Pain began around 90 degrees and went through 140 degrees.  There was no laxity of the lateral or medial collateral ligaments.

The findings, overall, provide more medical evidence against this claim. 

A review of the VA treatment notes and private treatment records shows that the Veteran has received regular treatment for his knee pain.  These records do not reflect symptoms that are any more severe than those reported in the two VA examinations.  

In sum, the totality of the evidence shows that the Veteran's left knee disability was manifested by limitation of motion of extension to no more than 10 degrees, and of flexion to no more than 115 degrees.  Under Diagnostic Code 5260, the limitation of flexion does not reach the level of a compensable evaluation.  Under Diagnostic Code 5261, a 10 percent evaluation for limitation of extension is warranted, but no higher.  Accordingly, a higher evaluation is not warranted.

The Board has considered the DeLuca factors, but has determined that there is no functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  The examiners noted that there was pain with repetitive motion, but pain was within the same degrees of motion as the initial range of motion test.  Accordingly, there Board finds there was no additional functional loss.

The Board has considered an additional evaluation under Diagnostic Codes 5256, 5258, 5259, 5262 and 5263.  However, there is no evidence of ankylosis, dislocated semilunar cartilage or removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  Significantly the VA examiners noted that the Veteran specifically did not have these findings.  

Further, as noted above, the Veteran is already in receipt of a 10 percent evaluation for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Based on the VA examinations, the Veteran's instability and subluxation do not rise to the level of moderate symptoms.  Specifically, in August 2011 the Veteran denied instability, and in October 2009 the examiner noted slight subluxation and slight instability.  As such, an increased evaluation cannot be assigned under Diagnostic Codes 5256-5259 or 5262-5263.  38 C.F.R. § 4.71a, Diagnostic Codes 5256-5259, 5262-5263 (2013).

In this regard, it is important for the Veteran to understand that without considering his statement the current evaluations could not be justified, let alone higher ratings.

The Board has considered whether an extraschedular evaluation is warranted for the left knee disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

It is important for the Veteran to understand that the problems cited are the basis for the effective 20% disability evaluation for the knee.  If he did not have problems, there would be no basis for the current evaluations.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's left knee disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provides for disability ratings based on pain, pain on motion, limitation of motion, and instability.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's left knee disability is manifested by pain on motion, limitation of motion, and instability.  As noted, these symptoms are part of the schedular rating criteria.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  The Board finds that the VA RO fulfilled this duty to notify in a September 2009 letter.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records and private treatment records, and statements of the Veteran.

The Veteran has also been afforded adequate VA examinations.  VA provided the Veteran with examinations in October 2009 and August 2011.  As discussed above, the examinations were more than adequate.  The Veteran's history was taken, and a complete mental status examination was conducted.  The examination reports and opinions were given by an experienced physician who had thoroughly reviewed the Veteran's claims file.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).      

ORDER

An evaluation in excess of 10 percent for a left knee disability is denied.

An evaluation in excess of 10 percent for left knee instability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


